DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 have been entered and considered.  An Initialed copy of the PTO-1449 by the Examiner is attached

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 14-15 and 19-20 are rejected under 35 U.S.C. 102(a) as being anticipated by  Lertrattanapanich et al (Pub No.: 20070223834).
As to independent claim 1, Lertrattanapanich discloses a method for implementing image enhancement (small detail restoration in images – see [p][0001]), comprising: performing filtering processing on a to-be-processed image to obtain an image subjected to the filtering processing (performing small detail restoration on an input image and creating an output image – see [p][0013]); determining similarity degrees between pixel points in the to-be-processed image and a target region of a target object in the to-be-processed image (variance determine between pixels in a window and a considered pixel – see [p][0031]); and fusing the similarity degrees, the to-be-processed image and the image subjected to the filtering processing (note that a product mixed signal is generated from a product of the input image being processed by a smoothness checker and a small detail detection and a mixer – see [p][0016-0018]), so that the higher a similarity degree between a pixel point and the target object in the to-be-processed image, the stronger a filtering effect of the pixel point (see [p][0022-0023] – where  a sigma filter is used to processed the image and is a non-linear filter edge preserving filter), and the lower a similarity degree between the pixel point and the target object in the to-be-processed image, the weaker a filtering effect of the pixel point (note that the small detail detector control the level of enhancement in the small details or texture area – see [p][0030]).

 	As to claim 2, Lertrattanapanich teaches the method, wherein performing filtering processing on the to-be-processed image comprises: performing filtering processing on the to-be-processed image in a manner of updating pixel values of pixel points at predetermined positions within a sliding window by using a calculation result of pixel 

 	As to claim 6, Lertrattanapanich teaches the method, wherein the at least part of pixel points comprise multiple pixel points, and the multiple pixel points are uniformly distributed within the sliding window (note that neighboring pixels surrounding  a central pixel in the window – Fig 4).
 	
 	As to claim 14, this claim differs from claim 1 only that claim 1 is method whereas claim 14 is an electronic device and  a memory, configured to store a computer program; and a processor, configured to execute the computer program stored in the memory are addictively recited.  Lertrattanapanich discloses an electronic device and  a memory, configured to store a computer program; and a processor, configured to execute the computer program stored in the memory (system for processing digital images – see [p][0003])

 	Claim 15 is a corresponding to an electronic device claim to a method of claim 2, and the analysis rejecting a claim 2 is equally applicable for this claim.

 	Claim 19 is a corresponding to an electronic device claim to a method of claim 6, and the analysis rejecting a claim 6 is equally applicable for this claim.

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lertrattanapanich et al (Pub No.: 20070223834) in view of Joon-Ki (Pub No.: 20090238488).
 	As to claim 3, Lertrattanapanich teaches the method, wherein performing filtering processing on the to-be-processed image in a manner of updating pixel values of pixel points at predetermined positions within a sliding window by using a calculation result of pixel values of at least part of pixel points within the sliding window comprises: causing an NxN sliding window to slide in the to-be-processed image (see [p][0029] – where a 3x3 window is used for processing the image), wherein a side length N of the sliding window is an odd number of pixel points not less than 3 (note that it’s a 3x3 window  - [p][0029]); for any one slide of the sliding window, extracting pixel values of a part of pixel points from pixels values of NxN pixel points within the sliding window (average of the pixels within the window – see [p][0029]), performing summing on at least one extracted pixel value to obtain an updated pixel value (note the calculator includes an averaging unit – see [p][0029]), and replacing pixel values of pixel points at predetermined positions within the sliding window with the updated pixel value (note that as the window is moved across the image, the center pixel value is updated – see [p][0031]); and after the sliding window completes all sliding operations in the to-be-processed image, obtaining the image subjected to the filtering processing (see [p][0031]); however, does not expressly disclose weighted summing. 
 	Joon-Ki discloses a filtering method including weighted summing (see [p][0031]).
 	Lertrattanapanich and Joon-Ki are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before 
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 4, Lertrattanapanich does not teach the method, wherein sizes of weight values respectively corresponding to the at least part of pixel points are inversely proportional to distances from the at least part of pixel points respectively to a central point of the sliding window.
 	Joon-Ki discloses wherein sizes of weight values respectively corresponding to the at least part of pixel points are inversely proportional to distances from the at least part of pixel points respectively to a central point of the sliding window (see [p][0031]). The motivation to combine the above mentioned references are discussed in the rejection of claim 3, and incorporated herein.

 	Claim 16 is a corresponding to an electronic device claim to a method of claim 3, and the analysis rejecting a claim 3 is equally applicable for this claim.

.


Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lertrattanapanich et al (Pub No.: 20070223834).
 	As to claim 5, Lertrattanapanich does not expressly disclose the method, wherein a ratio of a number of pixel points of the at least part of pixel points within the sliding window to a number of all the pixel points within the sliding window is from 1/10 to 1/30.
It would have been obvious for one of ordinary skill in the art to have a ratio of a number of pixel points of the at least part of pixel points within the sliding window to a number of all the pixel points within the sliding window is from 1/10 to 1/3 to adjust the window according to the facial feature being processed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).
 	Claim 18 is a corresponding to an electronic device claim to a method of claim 5, and the analysis rejecting a claim 5 is equally applicable for this claim.
 
Claims 7-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lertrattanapanich (Pub No.: US2007/0223834) in view of Chen et al (Pub No.: 2018/0174370). 
 	As to claim 7, Lertrattanapanich does not the method, wherein the to-be-processed image comprises: image frames in a video; and performing filtering 
 	Chen discloses real time scalable face beautification including image frames in a video (video images – see [p][0026]); and performing filtering processing on the to-be-processed image comprises: respectively performing filtering processing on multiple image frames in the video in real time (see [p][0028]).
 	Lertrattanapanich and Chen are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the real time scalable face beautification of Chen into the method of Lertrattanapanich in order enhancing specific region on the body in video in real time (see [p][0026]).
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 8, Lertrattanapanich does not teach the method, wherein the target object comprises: a human face; and the target region comprises: a local skin region on the human face determined based on a human face key point.
 	Chen, in combination, discloses real time scalable face beautification including wherein the target object comprises: a human face (106,  face detection  -  Fig 2 and [p][0035]); and the target region comprises: a local skin region (skin tone enhancement -  see [p][0035]) on the human face determined based on a human face key point (face 

 	As to claim 10, Lertrattanapanich does not teach the method, wherein if the to-be-processed image is image frames in a video, determining similarity degrees between pixel points in the to-be-processed image and the target region of the target object in the to-be-processed image comprises: for one image frame in the video, detecting a human face key point in the image frame in real time, determining the local skin region on the human face according to the detected human face key point, and determining similarity degrees between pixel points in the image frame and the local skin region in real time.
 	Chen discloses real time scalable face beautification including  wherein if the to-be-processed image is image frames in a video (see [p][0026]), determining similarity degrees between pixel points in the to-be-processed image and the target region of the target object in the to-be-processed image (see [p][0050]) comprises: for one image frame in the video, detecting a human face key point in the image frame in real time (face landmark detection in real time – see [p][0043][0050]), determining the local skin region on the human face according to the detected human face key point (perform adjustment on Y data bone the skin-tone -  see [p][0051]), and determining similarity degrees between pixel points in the image frame and the local skin region in real time (see [p][0043]). The motivation to combine the above mentioned references are discussed in the rejection of claim 7, and incorporated herein .


 	Chen discloses real time scalable face beautification including a similarity degree based on Red Green Blue (RGB) three channels, a similarity degree based on hue and saturation CrCb channels of an optimization-of-color-video-signal YcrCb space (see [p][0050]), or a similarity degree based on hue IQ channels of a gray-scale value and hue YIQ space. The motivation to combine the above mentioned references are discussed in the rejection of claim 7, and incorporated herein .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lertrattanapanich (Pub No.: US2007/0223834) in view of Ciue et al (Pub No.: 20100026831)
 	As to claim 13, Lertrattanapanich does not teach the method, wherein fusing the similarity degrees, the to-be-processed image and the image subjected to the filtering processing comprises: performing linear superposition on the similarity degrees, the to-be-processed image and the image subjected to the filtering processing.
 	Ciue discloses detected sub-regions within face images wherein fusing the similarity degrees (binary skin map fused or combine with portion of the image – see [p][0024]), the to-be-processed image and the image subjected to the filtering processing comprises: performing linear superposition on the similarity degrees, the to-
 	Lertrattanapanich and Ciue are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the detected sub-regions within face images of Ciune into the method of Lertrattanapanich for enhancing a version of a portion of the body that includes certain original pixels in combination with pixels corresponding to the one or more enhanced sub-regions of the face (see abstract). 
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lertrattanapanich (Pub No.: US2007/0223834) in view of Chen et al (Pub No.: 2018/0174370) as applied to claim 8 further in view of Ding et al (NPL titled: Precise Detailed Detection of Faces and Facial Features).
 	As to claim 9, the combination of Lertrattanapanich and Chen as whole does not teach the method, wherein the local skin region comprises: a square region centered on a nose key point.
 	Ding discloses a face detection method including wherein the local skin region comprises: a square region centered on a nose key point (see Fig 7b)
 	Lertrattanapanich, Ding and Chen are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art 
be detected and to obtain precise descriptions of the facial features in a video
sequences (see abstract). 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lertrattanapanich (Pub No.: US2007/0223834) in view of Ding et al (NPL titled: Precise Detailed Detection of Faces and Facial Features). 
 	As to claim 11, Lertrattanapanich teaches the method, wherein determining similarity degrees between pixel points in the to-be-processed image and the target region of the target object in the to-be-processed image comprises: calculating a mean value and a variance of pixel values of the target region according to the pixel values of pixel points in the target region (see [p][0021]); calculating a similarity degree between at least one pixel point and the target region of the target object in the to-be-processed image according to a pixel value of the at least one pixel point in the to-be-processed image, the mean value and the variance (see [p][0031]); however, Lertrattanapanich does not teach performing normalization processing on the similarity degree.
 	Ding discloses performing normalization processing on the similarity degree (see section 3, [p][006]).	
 	Lertrattanapanich and Ding are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the face detection method of Ding into the method of Lertrattanapanich in order achieve accurate detections and learn the textural information of the facial feature to be detected and to obtain precise descriptions of the facial features in a video sequences (see abstract). 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        April 7, 2021